922 F.2d 59
PEOPLE OF PUERTO RICO, Plaintiff, Appellant,v.Luis A. TORRES CHAPARRO, Defendant, Appellee.
No. 90-1722.
United States Court of Appeals,First Circuit.
Heard Jan. 8, 1991.Decided Jan. 17, 1991.

Appeal from the United States District Court for the District of Puerto Rico;  Juan M. Perez-Gimenez, U.S. District Judge.
Jorge E. Perez Diaz, Sol. Gen., Commonwealth of P.R., with whom Norma Cotti Cruz, Deputy Sol. Gen., and Anabelle Rodriguez Rodriguez, Asst. Sol. Gen., were on brief for plaintiff, appellant.
Marc Richman, Appellate Staff, U.S. Dept. of Justice, with whom Stuart M. Gerson, Asst. Atty. Gen., Daniel F. Lopez Romo, U.S. Atty., Miguel A. Fernandez, Asst. U.S. Atty., and Barbara L. Herwig, Appellate State, Dept. of Justice, were on brief for defendant, appellee.
Before TORRUELLA, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
The district court supportably found, after adequate notice to the parties, that defendant, a federal officer, was absolutely immune from criminal prosecution because the traffic offenses in question occurred in the course, and as a necessary part, of his ongoing federal duties.  People of Puerto Rico v. Torres Chaparro, 738 F.Supp. 620 (D.P.R.1990).  We need go no further.  The court's preliminary determination that a colorable federal defense existed was the basis for removal, 28 U.S.C. Sec. 1442(a)(1), but plainly not the basis for the court's ultimate order.


2
Affirmed.